Case 2:21-cv-00678-JS-AYS Document 59-8 Filed 05/27/21 Page 1 of 7 PageID #: 582




                           EXHIBIT 6
Case 2:21-cv-00678-JS-AYS
          Case 1:20-cv-05914-AT
                            Document
                                Document
                                     59-8 26
                                          FiledFiled
                                                05/27/21
                                                     09/17/20
                                                           Page
                                                              Page
                                                                2 of 17 of
                                                                        PageID
                                                                           6   #: 583




                        UNITED STATES DISTRICT CO
                   FOR THE SOUTHERN DISTRICT OF N                        9/17/2020


  SYLVIA TILLMAN, AMRESH JAIJEE, VIVIAN YATES,
  RICHARD GAMEN, CHERYL GAMEN, on behalf of
  themselves and all others similarly situated,             Case No. 1:20-cv-5914

                Plaintiffs,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                Defendant.


  RICHARD GROSSMAN, HOWARD KATZ, on behalf of
  themselves and all others similarly situated,
                                                            Case No. 1:20-cv-6012
                Plaintiffs,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                Defendant.


  MARTIN BEHAR, on behalf of himself and all others
  similarly situated,                                       Case No. 1:20-cv-6300

                Plaintiff,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                Defendant.
Case 2:21-cv-00678-JS-AYS
          Case 1:20-cv-05914-AT
                            Document
                                Document
                                     59-8 26
                                          FiledFiled
                                                05/27/21
                                                     09/17/20
                                                           Page
                                                              Page
                                                                3 of 27 of
                                                                        PageID
                                                                           6   #: 584




  AMY DALTON, on behalf of herself and all others similarly
  situated,                                                    Case No. 1:20-cv-6468

                Plaintiff,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                Defendant.


  MIDORI T. NELSON, JOHN C. NELSON, on behalf of
  themselves and all others similarly situated,                Case No. 1:20-cv-6538

                Plaintiffs,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                Defendant.


  MARK BLYTHE, on behalf of himself and all others similarly
  situated,                                                    Case No. 1:20-cv-6610

                Plaintiff,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                Defendant.


  DESIREE SHAPOURI, RICHARD MAUSNER AND LORI
  MAUSNER, on behalf of themselves and all others similarly    Case No. 1:20-cv-6640
  situated,

                Plaintiffs,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                Defendant.
Case 2:21-cv-00678-JS-AYS
          Case 1:20-cv-05914-AT
                            Document
                                Document
                                     59-8 26
                                          FiledFiled
                                                05/27/21
                                                     09/17/20
                                                           Page
                                                              Page
                                                                4 of 37 of
                                                                        PageID
                                                                           6   #: 585




  TIMOTHY M. SMITH on behalf of himself and all others
  similarly situated,
                                                                          Case No. 1:20-cv-6984
                  Plaintiff,
  v.

  MORGAN STANLEY SMITH BARNEY, LLC,

                  Defendant.


                  ORDER CONSOLIDATING ALL RELATED CASES AND
                         APPOINTING INTERIM CO-LEAD
                   CLASS COUNSEL AND EXECUTIVE COMMITTEE

        Having reviewed the parties’ submissions, the Court hereby ORDERS that all of the

 above-referenced actions are consolidated, and that Plaintiffs’ Joint Motion for Appointment of

 Jean Martin and Linda Nussbaum As Interim Co-Lead Counsel and the Appointment of An

 Executive Committee is GRANTED.

        1. Interim Co-Lead Counsel Jean Martin and Linda Nussbaum shall be responsible for

 the overall conduct of the litigation on behalf of the proposed class, including providing

 supervision of all Plaintiffs’ counsel in this litigation. As Interim Co-Lead Counsel for the class,

 Ms. Martin and Ms. Nussbaum have the authority to:

        a. Promote the efficient conduct of this litigation and avoid unnecessary duplication and

            unproductive efforts by making and supervising all work assignments;

        b. Prepare and file the Consolidated Class Complaint on behalf of the proposed class,

            and any subsequent pleadings;

        c. Make, brief, and argue motions;

        d. Conduct all pretrial, trial, and post-trial proceedings on behalf of the proposed class

            and act as spokespersons for the proposed class;
Case 2:21-cv-00678-JS-AYS
          Case 1:20-cv-05914-AT
                            Document
                                Document
                                     59-8 26
                                          FiledFiled
                                                05/27/21
                                                     09/17/20
                                                           Page
                                                              Page
                                                                5 of 47 of
                                                                        PageID
                                                                           6   #: 586




       e. Conduct or coordinate discovery on behalf of the proposed class consistent with the

          Federal Rules of Civil Procedure, including preparation (or responses to) written

          discovery requests and examination (or defense) of witnesses in depositions;

       f. Monitor activities of the Plaintiffs’ counsel to whom they delegate work and

          implement procedures to ensure that schedules are met and unnecessary expenditures

          of time and funds are avoided by collecting from each firm regular time and expense

          reports;

       g. Negotiate with defense counsel with respect to settlement and other matters;

       h. Prepare any application for an award (or approval) of fees and reimbursement of

          expenses incurred by the proposed class, and allocate among Plaintiffs’ counsel any

          such fees and expenses awarded;

       i. Consult with and retain expert witnesses for the proposed class;

       j. Negotiate with, retain, and manage relations with outside vendors for the collection,

          processing, or review of documents and electronically stored information produced in

          discovery;

       k. Conduct or coordinate all negotiations with defense counsel regarding search and

          production protocols, manage the review of documents produced by Defendants and

          third parties (and production of documents by the proposed class Plaintiffs), and

          implement advanced analytics for the efficient review of documents as appropriate;

       l. Coordinate and communicate as necessary with counsel for other parties in the

          litigation regarding any matters addressed in this Order in order to ensure efficient

          use of Plaintiffs’, Defendants’, and the Court’s time;




                                                2
Case 2:21-cv-00678-JS-AYS
          Case 1:20-cv-05914-AT
                            Document
                                Document
                                     59-8 26
                                          FiledFiled
                                                05/27/21
                                                     09/17/20
                                                           Page
                                                              Page
                                                                6 of 57 of
                                                                        PageID
                                                                           6   #: 587




        m. Ensure that all Plaintiffs’ counsel and Plaintiffs are informed of the progress of this

            litigation as necessary; and

        n. Otherwise coordinate the work of Plaintiffs’ counsel and perform such other duties as

            Interim Co-Lead Counsel deem necessary and appropriate based upon their judgment

            and consideration or as authorized by further Order of the Court.

        2. The following counsel are appointed to the Executive Committee: Melissa Emert

 (Kantrowitz, Goldhamer & Graifman, P.C.); Katrina Carroll (Carlson Lynch LLP); Jonathan M.

 Jagher (Freed Kanner London & Millen LLC); Michael L. Roberts (Roberts Law Firm, P.A.);

 Erich P. Schork (Barnow and Associates, P.C.); and Lori G. Feldman (George Gesten

 McDonald, PLLC).

        3. All Plaintiffs’ counsel shall keep a daily record of their time spent and expenses

 incurred in connection with this litigation, indicating with specificity the hours and particular

 activities performed. By the fifteenth day of each month, each firm that may seek an award (or

 approval) of a fee by the Court shall file with Interim Co-Lead Counsel (or designee established

 by Interim Co-Lead Counsel) a report summarizing, according to each separate activity, the time

 and expenses spent by its attorneys, paralegals or staff during the preceding month (and the

 ordinary billing rates of such personnel in effect during the month) and the accumulated total of

 the firm’s time, hourly rates, and expenses to date. All Plaintiffs’ counsel shall endeavor to keep

 fees reasonable and to choose the most appropriate level of staffing for the tasks required in this

 litigation. The provisions of this paragraph do not limit the discretion of Interim Co-Lead

 Counsel in basing an allocation of any fee award among Plaintiffs’ counsel, whether based on

 lodestar, a percentage-based allocation, a combination of the two, or any other reasonable

 method of allocation.



                                                   3
Case 2:21-cv-00678-JS-AYS
          Case 1:20-cv-05914-AT
                            Document
                                Document
                                     59-8 26
                                          FiledFiled
                                                05/27/21
                                                     09/17/20
                                                           Page
                                                              Page
                                                                7 of 67 of
                                                                        PageID
                                                                           6   #: 588



      SO ORDERED.

Dated: September 17, 2020
       New York, New York




                                         4
